PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mahn et al.
Application No. 29/651,868
Filed: 21 May 2019
For: Tilted poppet valve for fuel dispensing nozzle

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed December 27, 2021, which is being treated as: (1) a petition to withdraw holding of abandonment based on evidence that a reply was timely filed under 37 CFR 1.181 (feeless), and, in the alternative, (2) a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a).

Relevant Facts

On December 17, 2019, the Office mailed a nonfinal Office action, which set a shortened statutory period of three months from the mailing date of the Office action to reply. Extensions of time were available under 37 CFR 1.136(a). On July 10, 2020, the Office mailed a Notice of Abandonment stating the application became abandoned because a reply to the non-final Office action of December 17, 2019, had not been received.

In response to the Notice of Abandonment, applicant filed a copy of a reply to the non-final Office action of December 17, 2019, bearing a certificate of mailing dated January 14, 2020, as well as an itemized postcard with a USPTO date-stamp of January 21, 2020. 

On December 27, 2021, applicant filed the present petition, asserting the Notice of Abandonment is incorrect because applicant submitted a timely reply to the non-final Office action, which was received by the USPTO on January 21, 2020. In support of the assertion, applicant submitted a copy of the previously filed reply in the form of an amendment (Amendment B) and replacement drawings. In addition, petitioner supplied a copy of an itemized return date-stamped postcard, acknowledging receipt of Amendment B and Replacement Sheet of Drawings in the USPTO on January 21, 2020. 

Petition to Withdraw Holding of Abandonment

The Office has not located the original reply. Nevertheless, an applicant may establish that a reply was filed with a postcard receipt that properly identifies the reply and provides prima facie evidence that the reply was timely filed. See MPEP § 503. In this instance, the copy of See id. 

As applicant has a postcard receipt showing that an amendment and replacement drawings were timely filed in response to the non-final Office action, the holding of abandonment is hereby withdrawn and the application restored to pending status. The Office will accept the copy of the reply submitted with the petition on December 27, 2021, in place of the reply filed on January 21, 2020

The petition to withdraw holding of abandonment under 37 CFR 1.181 is GRANTED. 

Petition to Revive the Application

Applicant has established that the application was not, in fact, abandoned based on evidence that a reply was timely filed. In view of the decision granting the petition to withdraw holding of abandonment under 37 CFR 1.181, the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) is unnecessary. 

The petition to revive under 37 CFR 1.137(a)is DISMISSED as unnecessary.

Applicant may request a refund of the $1050 petition fee paid December 27, 2021. When requesting a refund in writing, the USPTO recommends using the Request for Refund form PTO-2326. Applicant may submit the refund in one of the following manners:

Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
Submit by mailComplete the Request for Refund form and mail to:
Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450 

This matter is being referred to Technology Center Art Unit 2925 for appropriate action on the reply filed January 21, 2020, and resubmitted with the petition on December 27, 2021. 

Telephone inquiries specifically concerning this decision should be directed to the undersigned at (571) 272-3211. 



/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET